Citation Nr: 0905222	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  98-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served in the U.S. Army on active duty for 
training (ACDUTRA) from January 1983 to May 1983; he also was 
a member of the Louisiana National Guard from October 15, 
1982 to June 1, 1983.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which decided that new and material 
evidence had not been submitted to reopen a claim for service 
connection for schizophrenia.  In a decision issued in 
December 1999, the Board reopened the claim and remanded the 
case to the RO for additional development.  The appeal was 
then remanded again by the Board in January 2001, December 
2002, and December 2003.  

The appellant testified before the undersigned Veterans Law 
Judge in July 1999 at a Travel Board hearing and in February 
2003 via videoconference.  Copies of the transcripts of these 
hearings have been associated with the claims file.  

In July 2008, the Board issued a decision in this case that 
denied the claimed benefit.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an Order in November 2008 that 
vacated the Board's July 2008 decision and remanded the case 
to the Board for further action in accordance with the Joint 
Motion.  

Previously, the appellant was represented by The American 
Legion.  In February 2009, documentation was received from 
the above attorney reflecting his representation of the 
appellant, along with additional medical evidence.  The 
communication did not include a signed waiver of initial 
consideration of the additional evidence by the RO.  However, 
in light of the favorable action taken herein, the appellant 
is not prejudiced by the Board's consideration of the new 
evidence in the first instance.  


FINDING OF FACT

The greater weight of the evidence shows that the appellant's 
current chronic paranoid schizophrenia had its origin during 
his period of ACDUTRA.  


CONCLUSION OF LAW

The criteria are met for service connection for 
schizophrenia.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2008).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Private medical records dated 1973 to 1985 show that in 
October 1973 it was noted that the appellant did poorly in 
school, was a disruption, and had insomnia.  The appellant 
was prescribed Librium and referred to special education.  

The appellant contends that service connection is warranted 
for paranoid schizophrenia which he alleges had its onset 
during service.  He referred to treatment for a nervous 
stomach as being related to his current psychiatric disorder.  
The claims file contains a single notation dated on April 19, 
1983, which stated that the appellant reported a nervous 
stomach in stressful situations and was educated in regard to 
that problem.  However, the appellant was not diagnosed or 
otherwise treated for any psychiatric disability at that 
time.  Although the appellant was treated on several 
occasions for unrelated medical problems throughout his short 
period of ACDUTRA, his medical records are devoid of any 
other complaints, treatment, or findings of a psychiatric 
nature.  

The appellant's personnel file indicates that he was 
discharged from service due to his inability to cope or 
adjust to military environment and had caused stress among 
his peers and subordinates alike.  The discharge was noted as 
uncharacterized.  

Post-service medical records contain a June 1986 
psychological report from the Acadiana Mental Health Center, 
December 1988 discharge summary from the Acadiana Mental 
Health Center, medical records from Central Louisiana State 
Hospital showing hospitalization from June 1986 to July 1987, 
a July 1986 report of examination from Kenneth K. Birchard, 
M.D., of Central Louisiana State Hospital, an August 1993 VA 
medical report of examination from an unknown physician, 
medical records from Sunset Medical clinic dated in 1996 and 
1997, and Acadiana Mental Health records from December 1994 
to September 1997.  These records show diagnoses of 
schizophrenia.  

A statement written on a prescription pad from J. Charles 
Dugal, M.D., received in December 1996, noted that the 
appellant was diagnosed with chronic undifferentiated 
schizophrenia in 1983.  

A statement written on a prescription pad from Joseph Henry 
Tyler, Jr., M.D., dated in October 1996, indicated that the 
appellant was being treated at the Mental Health Center for 
schizophrenia.  

In January 1997, the RO contacted Dr. Dugal and requested the 
appellant's medical records since 1983.  In a response 
received in February 1997, Dr. Dugal sent a statement written 
on a prescription pad indicating that the appellant had a 
history of gastritis and irritable bowel syndrome dating back 
to when he was in the military.  

At his July 1999 Travel Board hearing, the appellant 
testified that while in service he was given medication for 
his nervous condition.  The appellant stated that his drill 
sergeant threw his medicine in the trash can.  He indicated 
that he was throwing up and did not know it was the shakes or 
a nervous stomach or both.  He stated that after service he 
went to see a doctor in Sunset, Louisiana, who told him he 
had a nervous condition.  

In a statement received in May 2000, Dr. Dugal indicated that 
he was not the physician who diagnosed the appellant with 
schizophrenia in 1983, as he did not start seeing the 
appellant until 1988.  

Report from Acadiana Mental Health Center for the period 
December 1999 to 2001 indicates the appellant was being 
treated for schizophrenia and borderline intellectual 
functioning.  A letter from M.B. Andrus, LCSW, and Mental 
Health Program Manager indicated that the appellant was first 
admitted to the mental health center in December 1985 on an 
order of protective custody after reportedly becoming angry 
and violent with his family.  At that time he was given a No 
Diagnosis on Axis I, no return and no medication.  The 
appellant was readmitted in May 1986 with a diagnosis of mild 
mental retardation with other behavioral symptoms and 
transvestitism.  Psychological testing revealed a full scale 
IQ of 68 and a tentative diagnosis of schizophrenia with some 
paranoid ideation.  He had a history of incarceration in 
January 1986 for aggravated assault and criminal mischief.  
He reported drinking heavily in 1985.  He was readmitted in 
July 1989 as an after care from New Orleans Charity Hospital 
with a diagnosis of schizophrenia.  He was again readmitted 
in December 1994 as a transfer from Lake Charles Mental 
Health Center.  It was noted that the appellant had one 
admission into the inpatient unit from June 3, 1986 to June 
12, 1986.  

At his February 2003 Board videoconference hearing, the 
appellant testified that he never had any mental problems 
prior to joining the military.  He indicated that while in 
boot camp in 1983 he was threatened and almost struck by his 
sergeant.  The appellant stated he received a medical 
discharge and he went home.  He indicated he had been in and 
out of mental institutions since his separation from service.  

A March 2005 letter from Ruth Montgomery, RN., C., indicated 
that the appellant had been a patient since December 1994 
with a diagnosis of schizophrenia, borderline intellectual 
functioning.  

Social Security Administration (SSA) records show that the 
appellant was receiving disability benefits and that his 
disability, paranoid schizophrenia, began in December 1979, 
when the appellant was 16 years and three months old.  

Treatment records from Sunset Medical Clinic dated in 2005 
and 2006 show treatment for schizophrenia.  

Prior to the issuance of this decision, the appellant's 
attorney submitted additional evidence in February 2009, 
consisting of reports of private medical treatment, dated 
from September 2007 to August 2008.  That evidence reflects 
continuing psychiatric treatment, with diagnoses of 
schizophrenia and borderline intellectual functioning.  

A VA compensation examination was conducted in December 2007 
to obtain a medical opinion regarding the nexus between the 
appellant's current schizophrenia and service; the examiner 
noted that the claims file was reviewed and the appellant was 
examined.  It was the examiner's opinion that it was unlikely 
that this individual's current schizophrenia was caused by 
the military.  However, the examiner indicated that the 
appellant as likely as not had the early signs of 
schizophrenia while he was in the military, although the 
examiner did not see any documentation of those early signs.  
It was noted that the appellant reported auditory and visual 
hallucinations as well as suicidal and homicidal ideation 
while he was in the military and that he was given medication 
for the condition and that the medication was thrown away by 
his sergeant.  While the examiner noted that the mere mention 
of a "nervous stomach" does not necessarily suggest a 
schizophrenic condition, he reiterated that it was his 
opinion that it was as likely as not that the appellant began 
to show some signs of mental illness while he was in service.  

The Board observes that the December 2007 VA examiner appears 
to have relied on the appellant's own statements regarding 
his symptoms during service in arriving at his opinion as to 
the likely in-service onset of the appellant's psychiatric 
disorder, rather than provide a negative opinion based solely 
on the absence of contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Indeed, the Board also finds the appellant's statements, 
including his testimony at his two Board hearings, to be 
credible.  

Considering the totality of the record, the Board finds that 
evidence establishes that the appellant's current 
schizophrenia had its onset during service.  Therefore, 
affording the appellant the benefit of the doubt, 38 U.S.C.A. 
§ 5107(b), the Board concludes that the criteria for service 
connection are met.  

II.  Duties to notify and to assist

The law requires VA to notify a claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The law also requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to the 
claim, whether or not the records are in Federal custody.  

In this case, the Board finds that VA has fully complied with 
the duties to notify and to assist the appellant.  However, 
in light of the favorable action taken herein on the 
appellant's claim, a detailed recitation of VA's compliance 
with these duties is not necessary and he is not prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As noted above, in February 2009, additional medical evidence 
was received, without a signed waiver of initial 
consideration of the additional evidence by the RO.  However, 
in light of the favorable action taken herein, the appellant 
is not prejudiced by the Board's consideration of that new 
evidence in the first instance.  


ORDER

Service connection for schizophrenia is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


